Citation Nr: 1531167	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  13-00 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a stomach condition.

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for a bilateral foot condition.

5.  Entitlement to total disability based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	John S. Berry, Attorney



ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to March 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeal from the June 2010 (TDIU), August 2011 (stomach condition, GERD) and January 2014 (bilateral foot condition) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The issues were previously remanded by the Board in June 2015 for additional development.  The issues have since returned to the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the June 2015 Board Remand, the Board found further evidentiary development was necessary regarding the Veteran's claims of entitlement to service connection for a stomach condition and GERD to include as secondary to service connected disabilities, a headache condition, bilateral foot condition and TDIU.  Specifically, the AOJ was instructed to send the Veteran a VA Form 21-8940 with appropriate forms sent in response, to obtain VA examinations for the Veteran's stomach condition, headaches, GERD and foot condition(s), as described in further detail below and to readjudicate the claims.   

The case has been returned to the Board without completion of the June 2015 remand directives.  As the prior directives were not completed, the case must be remanded for compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send a VA Form 21-8940 to the Veteran for completion, and subsequently send a VA Form 21-4192, Request for Employment Information in Connection with a Claim for Disability Benefits, to the former employers listed on the Veteran's submitted VA Form 21-8940.

2.  After completion of any development deemed necessary, the RO/AMC must schedule the Veteran to undergo an appropriate VA examination to determine the nature and etiology of any stomach condition to include as secondary to service connected disabilities and headaches.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner, and the report of the examination should note review of the file.

(a) With respect to any currently present stomach condition, the examiner should provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that such disability is caused by or etiologically related to active duty service or otherwise secondary to service-connected disabilities, notably depression.

(b)  With respect to any currently present headache condition, the examiner should provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that such disability is caused by or etiologically related to active duty service.

3.   The RO/AMC should take action to obtain an addendum opinion from an appropriate examiner as to the nature and etiology of the claimed GERD condition to include as secondary to service connected disabilities and foot condition(s) by an appropriate VA examiner(s).  The entire claims file should be made available for review by the examiner.  If the examiner determines an examination is required, such an examination shall be provided. 

After a complete review of the record the examiner should answer the following questions:

(a)  With respect to GERD, opine as to whether it is at least as likely as not (50 percent or greater probability) that any current GERD disorder was caused by or etiologically related to active duty or secondary to service connected disabilities, notably depression. 

(b) With respect to a foot condition to include pes planus, hallux valgus and hammer toe, opine as to whether it is at least as likely as not (50 percent or greater probability) that any current disorder was caused by or etiologically related to active duty.

The examiner must provide a complete rationale for all opinions or conclusions reached.  Reconcile any opinion with the evidence of record and cite to the record as appropriate.  If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and a rationale provided for that conclusion.

4.  After completing the above development, ensuring that the examination reports are adequate, ensuring that the examination report is adequate and conducting any other development that is necessary based on the above actions, readjudicate the issues of entitlement to service connection for a stomach condition, GERD, headaches, foot condition and TDIU.  If any benefit sought is not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

